MEMORANDUM ***
Haroutioun Jeghalian-Khochadorian, a native and citizen of Lebanon, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) dismissal of his appeal from an immigration judge’s (“IJ”) denial of his application for asylum, withholding of removal and for protection under the Convention Against Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review summary dismissals of appeals to the BIA to ensure they are appropriate. See Casas-Chavez v. INS, 300 F.3d 1088, 1089 (9th Cir.2002). We deny the petition.
*967The BIA summarily dismissed Jeghalian-Khochadorian’s appeal because he failed to set out the reasons for his appeal on the notice of appeal or file a supplemental brief. In his petition for review, Jeghalian-Khoehadorian only challenges the IJ’s decision and does not contest the BIA’s summary dismissal of his administrative appeal. Therefore he has waived his right to challenge the BIA’s decision. See Martinez-Serrano v. INS, 94 F.3d 1256, 1260 (9th Cir.1996).
We do not consider Jeghalian-Khochadorian’s contentions regarding the IJ’s underlying decision, because these issues were not first considered by the BIA. See Ontiveros-Lopez v. INS, 213 F.3d 1121, 1124 (9th Cir.2000).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.